DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informality: in line 8 
“a composition” should be – said polymer composition – as “a composition” is presumably the polymer composition of lines 4-5 of the claim.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 1 recites the limitation “the silicone-containing polymer and the ionic liquid are miscible as determined using a thermodynamic method that shows a single glass transition temperature (Tg) of a composition including the at least one silicone-containing polymer and the at least one ionic liquid, . . . .[italicizing by the Examiner]”  It is not clear how this limitation is intended to be interpreted by Applicant. The Examiner assumes that Applicant intends for this limitation to be a statement of a property of the silicone-containing polymer relative to the ionic liquid (and vice versa) within the polymer composition, namely that the silicone-containing polymer is miscible in the ionic liquid because if a thermodynamic method were to be measure the glass transition temperature of the polymer composition it would show only a single glass transition temperature (Tg).  On the other hand, this claim 1 limitation could be interpreted to mean that “using a thermodynamic method”, such as one listed in claim 15 or 16, must actually be performed.  If this is so then the statutory class of invention for 
claim 1 is not clear.  If the claim, as is, was in a patent the public would not know if they had to use a thermodynamic method in order to infringe the claims reference electrode (a device).        

	b) in claim 7 does “room temperature” mean 25°C?

c) Claim 17 recites the limitation "reference membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

d) the scope of claim 19 is indefinite as (1) the ion is not specified, (2) it is not clear what is meant by “regularly found”, (3) it is not clear that room temperature is 25°C, and (4) body temperature depends in the health and environment of the body. 

e) claim 20 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  


Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-20 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
a) the Search Report for International application No. PCT20/59979 cites only “A” documents.  The corresponding Written Opinion deems claims 1-17 and 19-20 of that application to both be novel and have an inventive step (whether or not 
claim 18 is novel or has an inventive step is not noted).

b) in claim 1 the combination of limitations requires “. . . ., the polymer composition comprising at least one silicone-containing polymer. . . .”
	(i) Zhang et al., “Advantages and Limitations of Reference Electrodes with an Ionic Liquid Junction and Three-Dimensionally Ordered Macroporous Carbon as Solid Contact,” Anal. Chem., 2012, 84, 7771-7778 (hereafter “Zhang”) discloses a reference electrode (see the title and Abstract) comprising: a solid electron conductor (“Ni mesh” – Figure 1); an interlayer (“3DOM Carbon” – Figure 1); and a polymeric membrane layer (“Ionic Liquid-Doped Membrane” – Figure 1) comprising a polymer composition (“Initial experiments were performed using reference membranes that contained, as the polymeric matrix, a copolymer of vinylidene fluoride and hexafluoropropylene, . . . .”  See the second paragraph of Results and Discussion – Optimization of Composition of Reference Electrodes, which is on page 7772.), at least one ionic liquid (“The blend of this polymer and the ionic liquid [C8mim+ ][C1C1N−] was introduced by Fuller and co-workers as polymer gel electrolyte, . . . .”  See the second paragraph of Results and Discussion – Optimization of Composition of Reference Electrodes, which is on page 7772.) wherein the polymeric membrane layer and the polymer composition are essentially plasticizer free (there does not appear to be any plasticizer included in the polymeric membrane layer.1  See Experimental Section on page 7772 and Results and Discussion – Optimization of Composition of Reference Electrodes, which begins on 
page 7772.) and the polymer and the ionic liquid are miscible (this feature is implied by the following 

    PNG
    media_image1.png
    246
    504
    media_image1.png
    Greyscale

See the first column on page 7773.), wherein the interlayer is disposed between the solid electron conductor and the polymeric membrane layer (see Figure 1).
	Zhang does not specifically disclose that polymer and the ionic liquid are miscible as determined using a thermodynamic method that shows a single glass transition temperature (Tg) of a composition including the at least one polymer and the at least one ionic liquid.  As a first matter, the Examiner will note that he views this limitation as a property (miscibility) of the polymer with respect to the ionic liquid, not a method step.  Since the polymer with respect to the ionic liquid appears to be miscible in Zhang, as noted in the previous paragraph, a thermodynamic method as claimed would be expected to show only a single glass transition temperature as Zheng et al., “Ionic Liquids Incorporating Polyamide 6: Miscibility and Physical Properties,” Polymers 2018, 10, 562; doi:10.3390/polym10050562 (hereafter “Zheng”), which studied various properties, such as miscibility, of an ionic liquid incorporated into a polymer (see the title and Abstract), states, 
 
    PNG
    media_image2.png
    94
    720
    media_image2.png
    Greyscale


	See Zheng page 6 of 19. 
Claim 1 is patentable over Zhang as evidenced by Zheng because in Zhang as evidenced by Zheng the polymer composition does not comprise “at least one silicone-containing polymer”.  In the reference electrode of Zhang as evidenced by Zheng the polymer in the polymer composition is a copolymer of vinylidene fluoride and hexafluoropropylene.  See the second paragraph of Results and Discussion – Optimization of Composition of Reference Electrodes, which is on page 7772.  


(ii) Zulianai et al., “A liquid-junction-free reference electrode based on a PEDOT solid-contact and ionogel capping membrane,” Talanta 125 (2014) 58-64 (hereafter “Zulianai”) discloses a reference electrode (see the title) comprising: a solid electron conductor (carbon electrode – see Scheme 1 (“Electrode”) and 
2.2 Reference electrode preparation, which is on page 59); an interlayer (“PEDOT” - see Scheme 1 and 2.2 Reference electrode preparation, which is on page 59); and a polymeric membrane layer (“Polymer Capping Membrane”) comprising a polymer composition (polyacrylate - see Scheme 1, 2.2 Reference electrode preparation, which is on page 59, and the first full paragraph in the first column on page 60), the polymer composition comprising at least one polymer and at least one ionic liquid (2.2 Reference electrode preparation, which is on page 59, and the first full paragraph in the first column on page 60), wherein the polymeric membrane layer and the polymer composition are essentially plasticizer free (there is no indication that a plasticizer is used.  Also, Zulianai states, “Besides, nonplasticised polyacrylates matrices are important in biomedical applications because . . . .”  See the first column on page 60.)  and the silicone-containing polymer and the ionic liquid are miscible (this feature may be inferred from 2.2 Reference electrode preparation, which discloses that the acrylate solution and ionic liquid may be mixed together.  Also note the following 

    PNG
    media_image3.png
    168
    713
    media_image3.png
    Greyscale

See page 60.), wherein the interlayer is disposed between the solid electron conductor and the polymeric membrane layer (see Scheme 1).
	Zulianai does not specifically disclose that polymer and the ionic liquid are miscible as determined using a thermodynamic method that shows a single glass transition temperature (Tg) of a composition including the at least one polymer and the at least one ionic liquid.  As a first matter, the Examiner will note that he views this limitation as a property (miscibility) of the polymer with respect to the ionic liquid, not a method step.  Since the polymer with respect to the ionic liquid appears to be miscible in Zulianai, as noted in the previous paragraph, a thermodynamic method as claimed would be expected to show only a single glass transition temperature as Zheng, which studied various properties, such as miscibility, of an ionic liquid incorporated into a polymer (see the title and Abstract), states, 
 
    PNG
    media_image2.png
    94
    720
    media_image2.png
    Greyscale


	See Zheng page 6 of 19. 
Claim 1 is patentable over Zulianai as evidenced by Zheng because in Zulianai as evidenced by Zheng the polymer composition does not comprise “at least one silicone-containing polymer”.  In the reference electrode of Zulianai as evidenced by Zheng the polymer in the polymer composition is a polyacrylate.  See 2.2 Reference electrode preparation, which is on page 59, and the first full paragraph in the first column on page 60.  


c) claims 2-20 depend directly or indirectly from allowable claim 1. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Zhang Abstract does mention “using plasticized poly (vinyl chloride) membranes doped with the ionic liquid . . . .” However, this is in a different, although preferred embodiment, than the one being discussed in the reasons for allowance, in which embodiment the polymer is not plasticized poly (vinyl chloride), but apparently unplasticized P(VdF-HFP).  See the second and third paragraphs of Results and Discussion – Optimization of Composition of Reference Electrodes, which begins on 
        page 7772.